

115 HRES 345 IH: Urging the President to faithfully carry out the Affordable Care Act.
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 345IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Cicilline (for himself, Mr. Pallone, Mr. Neal, Mr. Scott of Virginia, and Mr. Yarmuth) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging the President to faithfully carry out the Affordable Care Act.
	
 Whereas 12.2 million Americans obtained health insurance through the marketplaces under the Patient Protection and Affordable Care Act (in this resolution referred to as the Affordable Care Act) in 2017 and are depending on that coverage;
 Whereas under the Affordable Care Act more than 20 million Americans gained health coverage; Whereas under the Affordable Care Act 105 million Americans with employer or individual market coverage no longer have a lifetime limit on their health coverage;
 Whereas under the Affordable Care Act an estimated 2.3 million young adults have benefitted from the provision allowing individuals to stay on their parents’ health coverage up to age 26;
 Whereas under the Affordable Care Act 137 million Americans have benefitted from the provision requiring health plans to cover preventive services at no extra cost to the consumer;
 Whereas under the Affordable Care Act 16.2 million more Americans have Medicaid coverage than before the law’s major coverage provisions took effect;
 Whereas nearly 30 percent of those gaining coverage through the law’s Medicaid expansion have a mental illness or substance use disorder;
 Whereas under the Affordable Care Act the share of hospital expenses attributable to uncompensated care fell by more than a quarter from 2013 to 2015, reducing hospital uncompensated care costs by an estimated $10.4 billion in 2015;
 Whereas under the Affordable Care Act nearly 12 million Medicare beneficiaries have saved more than $26.8 billion total, or an average of more than $2,000 per beneficiary, on prescription drugs;
 Whereas under the Affordable Care Act all health insurance in the individual market now covers ten essential health benefits, including mental health and substance use disorder services, prescription drugs, and maternity and newborn care;
 Whereas since the enactment of the Affordable Care Act, the solvency of Medicare’s Federal Hospital Insurance Trust Fund has been extended 11 years, putting the program on more sound financial footing;
 Whereas under the Affordable Care Act up to 129 million Americans with preexisting conditions can no longer be denied health insurance or charged more for coverage;
 Whereas the Affordable Care Act was passed by Congress and signed into law by President Obama on March 23, 2010;
 Whereas section 3 of article II of the Constitution sets forth that the President shall take care that the laws be faithfully executed; and Whereas the Speaker of the House of Representatives has stated that Obamacare is the law of the land: Now, therefore, be it
	
 That the House of Representatives— (1)urges the President to honor his duties under article II of the Constitution to take care that the laws be faithfully executed by—
 (A)ensuring cost sharing reduction payments under the Affordable Care Act are paid; (B)enforcing the individual shared responsibility provisions under the Affordable Care Act;
 (C)working with States and insurers to make sure that consumers everywhere have options; and (D)providing adequate funding for healthcare.gov and for outreach and grants to Navigators under the Affordable Care Act; and
 (2)discourages the President from using executive actions to undermine the Affordable Care Act. 